Citation Nr: 0737064	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-19 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a hip disability, 
including as secondary to service connected left knee 
disability.

2.  Entitlement to service connection for a low back 
disability, including as secondary to service connected left 
knee disability.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of multiple fragment wounds to the left knee and 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to July 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating action of the Department of Veterans Affairs (VA), 
regional office (RO) in Philadelphia, Pennsylvania.  
Thereafter, the case was transferred to the jurisdiction of 
the Newark, New Jersey RO.  In September 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of 
this hearing is of record.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action any his part is required.


REMAND

The veteran contends that he has hip and low back 
disabilities that are etiologically related to his service 
connected residuals of multiple fragment wounds to the left 
knee and leg.  He has provided statements from E. M., M.D., 
including one dated in March 2002 indicating that X-rays of 
the veteran showed "post blast injury and post shrapnel 
impact injury, osteoarthritis of a severe nature of the left 
knee which has resulted in a progressive sprain/strain 
syndrome of the hip, ankle and back with secondary arthritic 
changes."

A VA examiner in October 2002 noted that the veteran had 
submitted X-rays, "which were probably the ones that" Dr. 
E. M. "reported on.  These X-rays were all dated 3/4/02."  
The VA examiner stated that Dr. E. M.'s "report of the X-ray 
findings is not to be believed.  I have seen the same films, 
and the only pathology is mild arthrosis of the [AC] joint of 
the left shoulder and some several insignificant pieces of 
shrapnel in the soft tissues.  These pieces of shrapnel are 
walled off by a fibrous capsule and are not the cause of any 
reaction."  Dr. E. M. "blames a nonexistent severe 
arthritis of the left knee as the cause of the arthrosis of 
the spine, left hip, and left ankle, which also are 
nonexistent.  The physical examination reveals symptom 
magnification.  I find no orthopedic disability."  

Given the strikingly conflicting opinions of record, both 
apparently based in part on the same X-rays (which have not 
been associated with the record) further development to 
resolve what the X-rays actually show, and the significance 
of the findings is necessary.  If the X-rays cannot be 
secured for this purpose, or if they are not of sufficient 
quality for review, additional X-rays may be necessary.  A 
contemporaneous examination is also necessary to properly 
assess the current severity of the veteran's service 
connected residuals of multiple fragment wounds to the left 
knee and leg.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the veteran 
the March 2002 X-ray films taken by Dr. 
E.M..  If the films are not in the 
veteran's possession, the RO should assist 
him in securing the X-ray films for the 
record.  

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist who had not previously examined 
him to determine the likely etiology of 
his hip and low back disabilities, and the 
severity of his left knee and leg shrapnel 
wound residuals.  The veteran's claims 
file (including the March 2002 X-ray films 
from Dr. E. M.) must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests or 
studies should be completed; the studies 
should specifically include X-rays of the 
anatomical areas/joints in question.  Upon 
examination of the veteran and review of 
the record, the examiner should provide an 
opinion as to whether the veteran, at 
least as likely as not (a 50% or better 
probability), currently has low back 
and/or hip disabilities that are due to or 
aggravated by his service connected left 
knee disability.  The examiner must 
explain the rationale for all opinions 
given, reconciling those opinions with the 
opinions of Dr. E.M. and the October 2002 
VA examiner that are already in the 
record, and commenting on any conflicts 
between the opinions provided and those 
offered by Dr. E.M. and the October 2002 
VA examiner..

The examining physician should also 
ascertain the nature, extent, and current 
severity of the veteran's service-
connected residuals of multiple fragment 
wounds to the left knee and leg.  The 
examiner should specifically provide the 
following clinical findings:

a) a complete history of the nature of the 
sustained wounds and extent of injury, to 
include the location of any/all entrance 
and exit wounds, presence or absence of 
retained foreign bodies and whether the 
missile injury was a deep penetrating 
wound involving muscle tissue; 

b) the degree of injury to all muscle 
groups (which should be specifically 
identified) involved, to include whether 
there is more than one muscle group 
involved in the same anatomical region, 
and the functions affected;

c) identify any related neurological 
manifestations (to include the nerve 
involved, degree of injury each nerve 
involved, and any resulting functional 
impairment;

d) comment as to whether the disability 
associated with each affected muscle group 
would be considered moderate, moderately 
severe, or severe, to include commenting 
on the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement;

e) measure each scar and further provide 
findings pertaining to the presence or 
absence of soft tissue damage, frequent 
loss of covering of skin over the scar(s), 
pain on examination, and whether such 
scar(s) (of themselves) result in 
limitation of motion of an affected part.

3.  The RO should then re-adjudicate the 
claims.  If any claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case [to 
include the X-ray films sought] should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

